Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant claims priority to provisional application 62/990543 filed 3/17/2020.

References Cited in Specification
	Applicant cites at page 1 of the specification a website, bellgossett.com.  Unless properly listed on a Notice of References Cited (form PTO-1449), the website has not be considered.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 fails to recite that the apparatus of claim 1 “further comprises a hydronic HVAC system.”   It is good – if not conventional – claim drafting that introduces into a dependent claim an new element, i.e., an element not recited in the claim to which it refers directly, with the transition, “further comprises.”  Conversely, in those cases where an additional scope-limiting feature or quality is recited that narrows the scope of a previously listed claim element, such as the narrowing of a previously recited noun by a new adjective, the transition conjunction “wherein” is often used.  See, for example, claim 8:  “[W]herein the separator tank has top vent …”  
Claim 8 is objected to because of the following informalities:  The phrase “remove them from the system” is preferred.
Claim 9 is objected to because of the following informalities:  The phrase “configured to remove the solid particles from the separator tank and .
Appropriate correction is required.

The Invention - Claim 1 

    PNG
    media_image1.png
    626
    744
    media_image1.png
    Greyscale

§ 112(b)
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states that the processed fluid is “free of at least some of the entrained gas and solid particles.”  The term “free” implies absence of gas or particles while “at least some” allows for the presence of gas or particles in the processed fluid.  A less confusing phrasing of the same concept would be, “a coalescing media … configured to separate at least some of the entrained gas and solid particles from the liquid flowing through the system.”
	The phrase, “to come out of the fluid,” is confusing if it is intended to relate to the concept of the coalescing media retaining, e.g., metaphorically “catching” or holding back, the gas or solid particles as the liquid flows through the apparatus because these gas and solid particles remain in the fluid until such time as they are vented or blown down from the apparatus.  The vent and blow down outlet are not limiting of claim 1.
	Per the phrase “free of at least some of the entrained gas and solid particles” recited in claim 1, it is unclear whether structure configured to remove of at least some gas particles that entered the apparatus with the incoming fluid from the flowing fluid exiting the apparatus is sufficient to meet this limitation of the claimed apparatus, or whether at least some of both the incoming gas particles and at least some of the incoming solid particles must be removed.
	Similarly, per the phrase “free of at least some of the entrained gas and solid particles” recited in claim 1, it is unclear whether structure configured to remove of at least some solid particles that entered the apparatus with the incoming fluid from the flowing fluid exiting the apparatus is sufficient to meet this limitation of the claimed apparatus, or whether at least some of both the incoming gas particles and at least some of the incoming solid particles must be removed.
	Per claim 2, it is unclear whether claim 2 has the same scope as, 
“Apparatus according to claim 1, wherein the coalescing media comprises a plurality of said helically wound brushes.”  Please note claim 5’s reference to the “series” recited in claim 2.
	Per claim 4, although claim 1 provides antecedent basis for “entrained gas,” the phrase “entrained air” lacks antecedent basis in claim 1.  It is unclear whether claim 4 would not cover entrained carbon dioxide, entrained ozone, or entrained nitrogen, for example.
	Per claim 4, absent further limitation to a vent or to a liquid-free space at the top of the tank, it is unclear how entrain gas “comes out” of the fluid:  Absent rising bubbles crossing the gas/liquid interface separating the bulk liquid phase and the bulk gaseous phase near the tank’s top or the vent, it is unclear how the entrained gas is removed from the fluid.  More clearly, perhaps, is the problem of once-entrained but now separated, or fallen, solid particles:  They have not been removed from the fluid, even though they are unlikely to pass through the tank’s outlet with the rest of the flowing bulk liquid.  Those settled solid particles have not been removed from the fluid.
	Per claim 4, it is unclear whether the presence of the media slows down the velocity of the fluid.  For a fluid conduit containing only the flowing fluid and an unvarying internal cross sectional area A, insertion of a solid object within the flow field within the conduit would cause the speed of the fluid flowing through the conduit to increase adjacent to the solid object because the object decreases the cross sectional area of the conduit available for passage of the flowing fluid.  Once past the solid object the fluid velocity decreases to its original velocity upstream of the object.1
	Per claim 7, it is unclear whether the “hydronic HVAC system” is the same “system” recited in claim 1.  If so, the Examiner suggests that claim 7 recite, “wherein the system is a hydronic HVAC system.”

§ 112(a) - enablement
Claims 1-9 are rejected, and objection is made to the specification, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for removing gas and solid particles from a flowing liquid, but does not reasonably provide enablement for removing gas particles from a flowing gas.  As is well known, the term used in claim 1, “fluid,” covers both gases and liquids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with the claims directed to an apparatus removing entrained gas and solid particles from a gaseous fluid. 


§102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP 5490874 to Kuster.
	Kuster describes a de-aerator apparatus, as shown in examiner-annotated figure below:

    PNG
    media_image2.png
    782
    862
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    451
    469
    media_image3.png
    Greyscale

Given the significant increase in the cross sectional area of the flow stream from the inlet 66 to the axial center of the tank portion of the apparatus and the consequential decrease in the scalar component of the velocity vector, i.e., speed, of the flowing fluid, one of skill would have expected at least some of the solid particles in the incoming circulated fluid to settle either onto the upper surface of the individual brush bristles or onto the bottom of the tank coming to rest on the wetted surface of the plug 34. 

§103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over USP 5490874 to Kuster, as applied to claim 1 above, further in view of USP 5443724 to Williamson or over USP 5194231 to Gough.
Kuster uses a solitary axial air bubble and solids separation element within a single housing.  Kuster does not describe a “series,” e.g., a plurality, of such elements, e.g., a plurality of substantially parallel axial elements within a single chamber through which the air bubble- and/or solids particle-tainted liquid flows.

Like Applicant, Williamson is directed to coalescer technology.  Williamson describes coalescer elements that are generally axial in physical dimensions.   Williamson teaches that a coalescer housing may comprise one such generally axial separation element, or it may comprise a plurality of such axial elements:

    PNG
    media_image4.png
    436
    458
    media_image4.png
    Greyscale

Although Williamson is particularly interested in separation of one immiscible discontinuous liquid phase from a continuous liquid phase, a person having skill in the art would recognize that the teaching of “one or many” could be employed in other coalescing applications, such as Kuster’s application of removing a discontinuous gas or solid from a continuous liquid phase.  
It would have been obvious to have fit a plurality of appropriately sized Kuster’s bristle brush–type separation elements in parallel orientation for Kuster’s solitary axial separation element, as suggested by Williamson, insofar as Williams teaches each as an alternative of the other.
Alternatively, Gough suggests substitution of a plurality of smaller diameter axial fluid contacting elements for one larger diameter axial element, e.g., a series of Kuster’s bristle brush-type elements for the one element described by Kuster.

    PNG
    media_image5.png
    577
    720
    media_image5.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over USP 5490874 to Kuster, as applied to claim 1 above, further in view of USP 4229386 to Lerner.
Kuster does not appear to describe the material from which the brush bristles are fabricated.
USP 4229386 to Lerner describes an embodiment (Fig. 9) in which dumped packing described at Fig. 3 – 4 (text excerpted from col 6) within a tank (“column 52”)  removed solid particle contaminants, e.g., fly ash, from an upflowing aqueous liquid (col 8 line 17+).

    PNG
    media_image6.png
    855
    733
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    420
    366
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    282
    431
    media_image8.png
    Greyscale

	It would have been obvious to have fabricated Kuster’s bristles from any of the materials described by Lerner, e.g., glass fibers, plastic, or metal, e.g., stainless steel, because Lerner’s bristles are put to a similar purpose as Kuster’s.

Claims Not Rejected Over Prior Art
	Objection is made to claims 5-6 for dependence on a rejected base claim, but would be allowable if presented in independent form and amended to overcome any objections and rejections not based on prior art, if any.
USP 8177975 to Schipper describes using a series of parallel, axial elements to remove air and/or solid debris from a flowing liquid (col 1 line 5-15).  Schipper describes upper and lower base plates 135 which the person having ordinary skill in the art would find useful in mounting the plurality of axial substantially parallel bristle brush-type separation elements in the Kuster invention as modified by Williamson, but Schipper does not suggest the claim 5 invention because Schipper teaches away from employing a plurality of bristle-brush type separation elements.

    PNG
    media_image9.png
    1265
    778
    media_image9.png
    Greyscale

Art Cited of Interest
	USP 6893485 to MacDuff describes a de-aerator that may comprisie a brush type element 17 (Fig. 3) (col 4, also):

    PNG
    media_image10.png
    1045
    745
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    345
    494
    media_image11.png
    Greyscale

	USP 5676740 to Schwartz describes removing gas particles from a circulating hydronic HVAC system fluid, i.e., water, by passing the water through a separator comprising separation media 38 housed within a tank (“housing”) having a vent 46 for releasing separated gas.

    PNG
    media_image12.png
    707
    393
    media_image12.png
    Greyscale
	 
    PNG
    media_image13.png
    527
    476
    media_image13.png
    Greyscale


	USP 5006260 to Roques describes a coalescing device.

    PNG
    media_image14.png
    732
    400
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    1328
    820
    media_image15.png
    Greyscale
 
USP 4229386 to Lerner describes an embodiment (Fig. 9) in which dumped packing described at Fig. 3 – 4 (text excerpted from col 6) within a tank (“column 52”)  removed solid particle contaminants, e.g., fly ash, from an upflowing aqueous liquid (col 8 line 17+).

    PNG
    media_image6.png
    855
    733
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    420
    366
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    282
    431
    media_image8.png
    Greyscale


Lerner also describes an embodiment (Fig. 1) in which the dumped packing described above within a tank (“column 13”) facilitates mass transfer via absorption of a gaseous contaminant in an upflowing gas stream into a downflowing liquid absorbent. 

    PNG
    media_image16.png
    521
    504
    media_image16.png
    Greyscale


	USP 4787920 to Richard describes a scrubber filter comprising a series of parallelly oriented brushes mounted in a frame.  The bristles of the brushes effect removal of entrained dust particles and water droplets from the dust- and water-laden air stream.

    PNG
    media_image17.png
    445
    783
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    256
    273
    media_image18.png
    Greyscale



	USP 4051033 to Blace describes a plurality of parallel axial filters for removing solids from a flowing gas stream.

    PNG
    media_image19.png
    716
    525
    media_image19.png
    Greyscale


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 None of Applicant’s claims is limited by a tank having a cross sectional area substantially larger than the cross sectional area of the tank’s “input” (sic, inlet?).